DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 21, 2022 has been entered. Claims 1-22 are pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US 2017/0266438).
Regarding claim 1, Sano discloses a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field having a frequency between 25kHz and 1 MHz to the cell for a period of time (Para 0014 and Para 0024; the electric field waveform has a carrier frequency of between 100kHz to 10MHz. As this frequency is characteristic of the electric field, it reads on the limitation), wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0126).
Regarding claim 2, Sano discloses the cell is a cancer cell (Para 0009).
Regarding claim 3, Sano discloses the cell is a glioblastoma cell (Para 0009).
Regarding claim 4, Sano discloses the alternating electric field is applied at a frequency of about 200 kHz (Para 0024, Sano’s teaches a range of 100kHz to 10MHz).
Regarding claim 5, Sano discloses the alternating electric field is applied at a frequency between 50 and 190 kHz (Para 0024, Sano’s teaches a range of 100kHz to 10MHz).
Regarding claim 6, Sano discloses wherein the alternating electric field is applied at a frequency between 210 and 400 kHz (Para 0024, Sano teaches a range of 100kHz to 10MHz).
Regarding claim 7, Sano discloses the alternating electric field has a field strength of at least 1 V/cm (Para 0133, lines 1-2; Sano teaches a range of 100 to 10,000 V/cm which is at least 1).
Regarding claim 8, Sano discloses the cell is disposed in a body of a living subject (Para 0030), wherein the alternating electric field is applied to the cell by applying an electric field to the subject's body, and wherein the introducing comprises administering the substance to the subject (Para 0126).
Regarding claim 9, Sano discloses the cell is a cancer cell (Para 0009).
Regarding claim 10, Sano discloses the cell is a glioblastoma cell (Para 0009).
Regarding claim 11, Sano discloses the alternating electric field has a frequency between 50 and 190 kHz (Para 0024, Sano’s teaches a range of 100kHz to 10MHz).
Regarding claim 12, Sano discloses the alternating electric field has a frequency between 210 and 400 kHz (Para 0024, Sano’s teaches a range of 100kHz to 10MHz).
Regarding claim 13, Sano discloses the alternating electric field has a field strength of at least 1 V/cm RMS (Para 0133, lines 1-2; Sano teaches a range of 100 to 10,000 V/cm which is at least 1).
Claims 1, 8, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US 2019/0117969).
Regarding claim 1, Schmidt teaches a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field having a frequency between 25 kHz and 1 MHz to the cell for a period of time (Para 0075 and Para 0214), wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0073 and Para 0075).
Regarding claim 8, Schmidt teaches the cell is disposed in a body of a living subject, wherein the alternating electric field is applied to the cell by applying an electric field to the subject's body, and wherein the introducing comprises administering the substance to the subject (Para 0075 and Para 0120).
Regarding claim 14, Schmidt teaches the alternating electric field has a field strength between 1 and 4 V/cm RMS (Para 0032 and Para 0137).
Regarding claim 15, Schmidt teaches the step of introducing the substance begins at a given time (Para 0214; Time of placement of the lead), and wherein the step of applying the alternating electric field ends at least 12 hours after the given time (Para 0200; electric field can be applied for 4 to 18 hours).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 16, 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palti (US 2008/0319372).
Regarding claim 1, Palti a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0185; Claim 1), however, is silent regarding the alternating electric field having a frequency between 25 kHz and 1 MHz.
Palti teaches applying an alternating electric field having a frequency between 100kHz and 50Mhz (Para 0177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric field to be between 100kHz and 50Mhz as Palti teaches that different frequencies can be used to target different types of bacteria (Para 0194, lines 9-13). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 8, the modified invention of Palti discloses the cell is disposed in a body of a living subject, wherein the alternating electric field is applied to the cell by applying an electric field to the subject's body, and wherein the introducing comprises administering the substance to the subject (Claim 1).
Regarding claim 16, the modified invention of Palti discloses all of the elements of the invention as discussed above, however is silent regarding the step of applying the alternating electric field begins at least one hour before the given time.
Palti in an alternative embodiment teaches that a course of treatment can be repeated to further kill cells that have started to proliferate (Para 0167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Palti to include repeated courses of treatment in order to ensure that remaining cells can be killed before they proliferate further (Para 0167).
Examiner notes that with repeated course of treatment (administration of antibiotics and applying alternating electric fields) with at least the second course, the given time when the antibiotic is administered, this is at least one hour (one day or more) after the applying alternating electric fields began from the last session. The claim is not narrow enough to require the steps to be within one session of treatment.
Regarding claim 22, the modified invention of Palti discloses the cell comprises a bacterium, and the substance comprises an antibiotic (Claim 1).
Claim 17-21 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0266438) in view of Bahrami (US 2019/0117964).
Regarding claim 17, Sano discloses all of the elements of the invention as discussed above, however, is silent regarding the substance has a molecular weight of at least 1.2 kDa.
Bahrami teaches a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0003; Para 0012), wherein the substance has a molecular weight of at least 1.2 kDa (Para 0261-0262; the antibodies delivered are 25 kDa or 50-70 kDa which are at least 1.2 kDa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substance disclosed by Sano to be an antibody as taught by Bahrami in order to stimulate a patient’s immune system (Para 0260).
Regarding claim 18, Sano discloses all of the elements of the invention as discussed above, however, is silent regarding the substance has a molecular weight of at least 4 kDa.
Bahrami teaches a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0003; Para 0012), wherein the substance has a molecular weight of at least 4 kDa (Para 0261-0262; the antibodies delivered are 25 kDa or 50-70 kDa which are at least 4 kDa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substance disclosed by Sano to be an antibody as taught by Bahrami in order to stimulate a patient’s immune system (Para 0260).
Regarding claim 19, Sano discloses all of the elements of the invention as discussed above, however, is silent regarding the substance has a molecular weight of at least 20 kDa.
Bahrami teaches a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0003; Para 0012), wherein the substance has a molecular weight of at least 20 kDa (Para 0261-0262; the antibodies delivered are 25 kDa or 50-70 kDa which are at least 20 kDa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substance disclosed by Sano to be an antibody as taught by Bahrami in order to stimulate a patient’s immune system (Para 0260).
Regarding claim 20, Sano discloses all of the elements of the invention as discussed above, however, is silent regarding the substance has at least one characteristic that ordinarily impedes the substance from crossing the cell membrane.
Bahrami teaches a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0003; Para 0012), wherein the substance has at least one characteristic that ordinarily impedes the substance from crossing the cell membrane (Para 0004; Para 0257; bleomycin can’t penetrate the cell membrane of certain cancer cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substance disclosed by Sano to be bleomycin as taught by Bahrami in order to have a well-known chemotherapeutic agent that responds well to electroporation (Para 0004).
Regarding claim 21, Sano discloses all of the elements of the invention as discussed above, however, is silent regarding the substance has at least one characteristic that ordinarily impedes the substance from crossing the cell membrane.
Bahrami teaches a method for delivering a substance across a cell membrane of a cell, the method comprising: applying an alternating electric field to the cell for a period of time, wherein application of the alternating electric field increases permeability of the cell membrane; and introducing the substance to a vicinity of the cell, wherein the increased permeability of the cell membrane enables the substance to cross the cell membrane (Para 0003; Para 0012), wherein the cell is a cancer cell that is innately resistant to treatment using the substance (Para 0004; Para 0257; bleomycin can’t penetrate the cell membrane of certain cancer cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sano to use bleomycin to treat cancer cells that don’t usually allow anticancer drugs to penetrate as taught by Bahrami in order to have a method that uses a well-known chemotherapeutic agent and that responds well to electroporation (Para 0004).
Response to Arguments
Applicant’s arguments regarding Sano not teaching a frequency of the electric field have been fully considered but are not persuasive. The current rejection now recites Para 0024 of Sano that recites “The electric field waveform may have a carrier frequency in the range of 100 kHz to 10 MHz”. This frequency is a characteristic of the electric field and is thus a frequency of the electric field. The claim is not narrow enough to prevent the electric field from comprising pulses as described in this reference. 
Applicant’s arguments regarding the 102 rejection in view of Palti have been fully considered but are moot in view of the current rejection that relies on Schmidt to teach claims 1, 8, 14, and 15 while claims 1, 8, 16, and 22 are rejected over a 103 obviousness rejection as Palti teaches that different frequencies can be used to target different types of bacteria (Para 0194, lines 9-13).
Applicant’s arguments regarding the 102 rejection in view of Bahrami have been fully considered but is moot in view of the current rejection that relies on Sano in view of Bahrami to teach claims 17-21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783